UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K/A (Amendment No. 1) (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-52059 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: PGT Savings Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PGT, Inc. 1070 Technology Drive North Venice, Florida34275 Explanatory Note: TheAnnual Report on Form 11-K of the PGT Savings Plan for the fiscal year ended December31, 2008 (the “Form 11-K”) is being amended by the filing of this Form 11-K/A Amendment No. 1to the Annual Report on Form 11-K of the PGT Savings Plan for the fiscal year ended December31, 2008 (the “Form 11-K/A”)for the sole purpose of correctingtypographical errors in the Statement of Net Assets Available for Benefits for the year ended December 31, 2007 appearing on page 3 and in Note 9 appearing on page 12 in the Form 11-K, which was originally filed with the Securities and Exchange Commission on June29, 2009. For the convenience of the reader, the Form 11-K/A sets forth the Form 11-K in its entirety. Except as described above, no other amendments have been made to the Form 11-K. The Form 11-K/A does not reflect events occurring after the filing of the Form 11-K and does not modify or update the disclosures therein, except as specifically identified above. PGT Savings Plan Audited Financial Statements (Modified Cash Basis) and Supplemental Schedule (Modified Cash Basis) Years ended December 31, 2008 and 2007 Contents Page Number Report of Independent Registered Public Accounting Firm - Kirkland, Russ, Murphy & Tapp, P.A. 1 Report of Independent Registered Public Accounting Firm - Ernst & Young LLP 2 Audited Financial Statements (Modified Cash Basis): Statements of Net Assets Available for Benefits (Modified Cash Basis) 3 Statements of Changes in Net Assets Available for Plan Benefits (Modified Cash Basis) 4 Notes to Financial Statements 5 Supplemental Schedule (Modified Cash Basis): Schedule H, Line 4i - Schedule of Assets (Held at End of Year) (Modified Cash Basis) 15 Signature 16 Exhibit Index 17 Table of Contents Report of Independent Registered Public Accounting Firm The Board of Directors PGT Savings Plan We have audited the accompanying statement of net assets available for benefits (modified cash basis) of PGT Savings Plan as of December 31, 2008, and the related statement of changes in net assets available for benefits (modified cash basis) for the year then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of the Plan as of and for the year ended December 31, 2007 were audited by other auditors whose report, dated June 26, 2008, expressed an unqualified opinion (modified cash basis) on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan has determined that it is not required to have, nor were we engaged to perform, an audit of the Plan's internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. As described in Note 2, the financial statements and supplemental schedule were prepared on a modified cash basis of accounting, which is a comprehensive basis of accounting other than accounting principles generally accepted in the United States of America. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits (modified cash basis) of the Plan at December 31, 2008, and the changes in its net assets available for benefits (modified cash basis) for the year then ended, in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule (modified cash basis) of assets (held at end of year) as of December 31, 2008, is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule (modified cash basis) has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KIRKLAND, RUSS, MURPHY & TAPP, P.A. Certified Public Accountants Clearwater, Florida June26, 2009 - 1 - Table of Contents Report of Independent Registered Public Accounting Firm The Board of Directors PGT Savings Plan We have audited the accompanying statement of net assets available for benefits (modified cash basis) of PGT Savings Plan as of December31, 2007, and the related statement of changes in net assets available for benefits (modified cash basis) for the year then ended. These financial statements are the responsibility of the Plan's management.
